The appeal is from a sentence of four years in the penitentiary on a charge of murder.
The deceased was a brother-in-law of appellant and the homicide was the culmination of an extended series of difficulties between the deceased and his wife, on the one side, and the appellant and his wife and also the mother and father of the appellant on the other side. The many controverted facts in the case relate to these difficulties. It appears that the State was not in position to deny the story of the killing, as told by the appellant himself. While he presented a case of self-defense the circumstances were such as to amply warrant the jury in finding him guilty and returning the verdict which they did.
There are no bills of exception in the record and no complaint made in any way against the proceedings. The only question for our consideration is the sufficiency of the evidence which we must conclude against the appellant.
The judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.